Exhibit 99.1 June 24, 2009 FOR IMMEDIATE RELEASE Press Release 09-02 HuntMountain Enters into Letter of Intent on Reverse Takeover Transaction (Spokane, WA) HuntMountain Resources Ltd. (“HuntMountain”, OTCBB:HNTM) is delighted to announce that it entered into a Letter of Intent (“LOI”) with Sinomar Capital Corp. (“Sinomar”, TSXV: SMM.P), a Canadian Capital Pool Corporation, pursuant to which Sinomar will acquire 100% of the shares of HuntMountain’s Argentine subsidiary, Cerro Cazador S.A. (CCSA) in a Reverse Takeover Transaction. The transaction is intended to be Sinomar’s Qualifying Transaction as defined in Policy 2.4 of the TSX Venture Exchange (the “TSXV”) and is therefore subject to regulatory approval. The LOI contemplates the issuance of 29,118,507 common shares and 20,881,493 convertible preferred shares of Sinomar, all with a deemed value of CDN$0.30 per share. The total deemed value for the transaction is CDN$15,000,000. Upon completion of the transaction, HuntMountain will own a majority controlling interest in Sinomar. The LOI also contemplates that Sinomar will raise, concurrently with the closing of the Acquisition a minimum of CDN$1,500,000 and a maximum of CDN$3,000,000 (the "Offering") by way of a combination of a short form offering document and private placement at a price of CDN$0.30 per share. It is proposed that, upon completion of the Qualifying Transaction, a new board of directors for Sinomar will be nominated or elected.The new board will consist of at least six directors, four of whom are to be nominees of HuntMountain and two of whom will be nominees of Sinomar.The nominees of Sinomar are David
